Exhibit 10.2




--------------------------------------------------------------------------------



RESTRICTED SHARE AGREEMENT



--------------------------------------------------------------------------------

On this, the [●] day of [●], 20[●], Actua Corporation, a Delaware corporation
(the “Company”), hereby grants to [●] a Restricted Share Award (the “Award”), of
[●] shares (the “Shares”) of the common stock in the Company subject to the
restrictions below and pursuant to and subject to the terms and conditions of
the Actua 2005 Omnibus Equity Compensation Plan, as amended (the “Plan”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Plan.
1.Vesting. (a) [ONE-THIRD] of the shares granted under this award will vest on
[ONE-YEAR ANNIVERSARY OF GRANT DATE] and (b) [THEREAFTER ONE-TWELFTH] of the
shares granted under this award will vest on each of the following dates:
[●],[●],[●],[●],[●],[●],[●] and [●] [QUARTERLY DATES OVER A TWO-YEAR PERIOD], in
each case, provided you do not incur a termination of service or employment with
the Company (as defined in the Plan) prior to the applicable vesting date.
2.    Non-Transferability of Award. During the period before the Shares vest,
you may not assign, transfer, pledge or otherwise dispose of the Shares prior to
vesting. Any attempt to assign, transfer, pledge or otherwise dispose of the
unvested Shares contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the unvested Shares, shall be null
and void and without effect.
3.    Right to Vote and to Receive Dividends. You will have the right to vote
unvested Shares and receive any cash dividends or other distributions paid on
unvested Shares. In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
period in which the Shares are unvested, the shares or other property issued or
delivered with respect to the unvested Shares shall be subject to the same terms
and conditions relating to vesting as the Shares to which they relate.
4.    Forfeiture of Shares. If you are removed from the Board of Directors for
cause prior to [THREE-YEAR ANNIVERSARY OF GRANT DATE], all of the Shares shall
be automatically forfeited upon such Termination of Service. If you incur a
Termination of Service prior to [THREE-YEAR ANNIVERSARY OF GRANT DATE] other
than by virtue of removal from the Board of Directors for cause, then any Shares
that have not previously vested do not vest pursuant to Paragraph 1 shall be
automatically forfeited upon such Termination of Service.
5.    Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Shares, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
6.    Incorporation by Reference; Definitions. This Award shall be subject to
the terms, conditions and limitations of the Plan, which are incorporated herein
by reference. In the event of any contradiction, distinction or difference
between this Award Agreement and the terms of the Plan, the terms of the Plan
will control. Except as otherwise defined in this Award



- 1 -

--------------------------------------------------------------------------------



Agreement, the terms used in this Award Agreement shall have the meanings set
forth in the Plan. The Award is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
the withholding of taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Award pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder, and your
acceptance of this Award is your agreement to be bound by the interpretations
and decisions of the Committee with respect to this Award and the Plan.
7.    Issuance of Certificates.

    (a) The Company will hold non-certificated shares until the Shares vest.

    (b) When you obtain a vested right to the Shares, the vested Shares shall be
issued to you in electronic form, free of the restrictions under Paragraph 1 of
this Award.
8.    Withholding. You are required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Company is required to withhold
with respect to the grant or vesting of this Award. Subject to Committee
approval, you may elect to satisfy any tax withholding obligation of the Company
with respect to this Award by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, local and other tax liabilities.
9.    No Employment or Other Rights. This Award shall not confer upon you any
right to be retained by or in the employ or service of the Company or its parent
or subsidiaries, and shall not interfere in any way with the right of the
Company or its parent or subsidiaries to terminate your employment or service at
any time. The right of the Company or its parent or subsidiaries to terminate at
will your employment or service at any time for any reason is specifically
reserved.
10.    Assignment by Company. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parent or subsidiaries and affiliates. This Award may be assigned by
the Company without your consent.
11.    Governing Law. This Agreement shall be deemed to be made under and shall
be construed in accordance with the laws of the State of Delaware.
12.    Notice. All notices hereunder shall be in writing, and if to the Company
or the Committee, shall be delivered to the Board of Directors of the Company or
mailed to its principal office, addressed to the attention of the Board of
Directors; and if to you, shall be delivered personally sent by facsimile
transmission or mailed to you at the address appearing in the records of the
Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this Paragraph 12.    
    



- 2 -

--------------------------------------------------------------------------------





ACTUA CORPORATION


By:    ____________________________________
[NAME]
[TITLE]




Attest:
By: ________________________
[NAME]
[TITLE]








I hereby accept the Share Award described in this Restricted Share Agreement. I
have read the terms of the Plan and this Restricted Share Agreement, and agree
to be bound by the terms of the Plan and this Restricted Share Agreement and the
interpretations of the Committee with respect thereto.


ACCEPTED:
By:    ____________________________________
[GRANTEE]



- 3 -